DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 04/30/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-007088 A (Mitani) in view of US 2017/0179470 A1 (Choi).
Regarding claims 1-3 and 10, Mitani discloses a lithium ion secondary battery and a method of manufacturing thereof [page 6 para. 16] comprising the steps of fabricating an electrode element by stacking a positive electrode and a negative electrode via a separator, enclosing the electrode element and an electrolyte solution into an outer package [page 7 para. 9], wherein the positive electrode has a positive electrode mixture layer [page 6 para. 17] comprising a layered lithium-nickel composite oxide (Li1+yMO2) in which a portion of nickel in metals other than lithium is 80 mol% or more (M may be only Ni) [page 2 para. 11, page 3 paras. 1-3] LiOH, Li2CO3 (alkalis such as lithium hydroxide and lithium carbonate are likely to be mixed as impurities during synthesis) [page 2 para. 5], a chlorine-containing polyvinylidene fluoride-based polymer (vinylidene fluoride-chlorotrifluoroethylene copolymer) and a chlorine-free polyvinylidene fluoride-based polymer (polyvinylidene fluoride) [page 2 para. 11, page 5 para. 2].
Mitani further discloses that the a ratio of VDF-CTFE to PVDF in the electrode mixture layer is preferably 30% by mass or more from the viewpoint of better ensuring the effect of improving the charge/discharge cycle characteristics by suppressing thickening of the composition for forming the positive electrode mixture layer by stopping reaction between PVDF molecular chains due to alkali components, and preferably 80% by mass or less so that the characteristics of the positive electrode do not decrease from the electrode mixture layer becoming more easily swollen by the nonaqueous electrolyte, and in the composition of the VDF-CTFE the ratio of the unit derived from chlorotrifluoroethylene is preferably 0.5 mol% or more in order to better ensure the effect of improving the charge/discharge characteristics and  15 mol% or less so the nonaqueous electrolyte is not easily absorbed and swelled [page 5 paras. 2-7]. Although Mitani does not explicitly disclose a content of chlorine in the positive electrolyte mixture layer, it nevertheless would have been obvious to one of ordinary skill in the art to optimize the ratios of VDF-CTFE to PVDF and of chlorotrifluoroethylene units in the VDF-CTFE, as taught by Mitani, and thereby optimize the content of the chlorine in the positive electrode mixture layer. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05.
Mitani further discloses that alkalis such as lithium hydroxide and lithium carbonate are likely to be mixed as impurities during synthesis of the lithium-containing composite oxide [page 2 para. 5], and if the amount of remaining alkali components is large they will cause thickening of the composition for the positive electrode mixture layer and charge/discharge characteristics of the battery will fall [page 5 para 3], but does not explicitly disclose a content of LiOH and/or Li2CO3 in the positive electrode mixture layer. Choi however teaches using a process of removing residual lithium to prepare a lithium nickel oxide having a high nickel content with sufficient structural stability during charging and discharging [0044], such that a content of LiOH and Li2CO3 are each 0.1 weight% or more and 2.1 weight% or less, and a total content of LiOH and Li2CO3 is 0.2 weight% or more and 4.2 weight% or less [Table 2]. Therefore it would have been obvious to one of ordinary skill in the art to remove LiOH and Li2CO3 impurities from the positive electrode mixture layer of Mitani, to be within the claimed ranges, as in Choi, because it could improve charge/discharge characteristics by improving the structural stability of the lithium nickel oxide having a high nickel content and prevent thickening of the composition for the positive electrode mixture layer.
Regarding claim 4, Mitani further discloses that a total content of the chlorine-containing polyvinylidene fluoride-based polymer and the chlorine-free polyvinylidene fluoride-based polymer in the electrode mixture layer is 0.5 weight% or more and 2.5 weight% ore less (the quantity of binder is 1-15 mass%, e.g., 2 parts by mass) [page 5 para. 9, page 7 para 13].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-007088 A (Mitani) in view of US 2017/0179470 A1 (Choi), as applied to claims 1-4 and 10 above, and further in view of US 2011/0256437 A1 (Katsuki).
The combination of Mitani and Choi teaches the lithium ion secondary battery according to claim 1, as shown above, but is silent as to a density of the positive electrode mixture layer. Katsuki however teaches that a positive electrode material mixture layer after pressing preferably has a density of 3.5 g/cm3 or more to achieve increased capacity and 3.8 g/cm3 or less so that permeability of the non-aqueous electrolyte does not decrease [0096]-[0097]. Therefore it would have been obvious to one of ordinary skill in the art to press the positive electrode mixture layer in the battery of the combination to a density of 3.45 g/cm3 or more and 4.0 g/cm3 or less, as in Katsuki, because it could achieve increased capacity without decreasing permeability of the electrolyte.
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-007088 A (Mitani) in view of US 2017/0179470 A1 (Choi), as applied to claims 1-4 and 10 above, and further in view of US 2015/0349332 A1 (Azami).
The combination of Mitani and Choi teaches the lithium ion secondary battery according to claim 1, as shown above. Mitani further discloses that the positive electrode mixture layer comprises a conductive auxiliary agent such as flakey graphite (plate-like graphite), ketjen black or carbon black, in an amount of 3 to 20% by mass [page 5 paras. 8-9]. Although Mitani does not specifically teach the claimed ranges of 0.1 weight% or more and 2.0 weight% or less and 0.03 weight% or more and 2.0 weight% or less for the amounts of the conductive auxiliary agents, the claimed ranges are considered to be close enough to Mitani’s disclosed range to be obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); MPEP 2144.05 I.
Mitani is silent as to the particle sizes and specific surface areas of the conductive auxiliary agents. Azami however teaches that a plate-like graphite electrical conduction aid has a size of 0.05 µm or more and 0.5 µm or less [0071], carbon black and Ketjen black have the primary particle size on the order of several tens of nanometers [0082], the specific surface area of a plate-like graphite electrical conduction aid is 8 m2/g or more and 40 m2/g or less, the specific surface area of Ketjen black is 800 m2/g to 1300 m2/g, and the specific surface area of carbon black is 50 m2/g to 100 m2/g [0072]. Therefore the claimed particle sizes and specific surface areas of the carbon black, plate-like graphite and ketjen black taught by Mitani would have been obvious to one of ordinary skill in the art, because they are known from Azami. Furthermore, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05 I.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-007088 A (Mitani) in view of US 2017/0179470 A1 (Choi), as applied to claims 1-4 and 10 above, and further in view of JP 2016-134218 A (Ishikawa).
The combination of Mitani and Choi teaches the lithium ion secondary battery according to claim 1, as shown above, but does not teach that the positive electrode mixture layer comprises a carbon nanotube. Ishikawa however teaches that when carbon nanotubes are used as a conductive material in a positive electrode mixture layer, an effect of suppressing loss of conductive path due to cracking of the layered lithium composite oxide accompanying charge/discharge can be more significantly obtained [page 3 para. 16], wherein the carbon nanotubes have a diameter of 0.5 nm or more and 50 nm or less [page 4, para. 1], a specific surface area of 40 m2/g or more and 2000 m2/g or less [page 4 para. 5], and are included in an amount of 0.01 to 7% by mass [page 3 para. 17]. Therefore it would have been obvious to one of ordinary skill in the art to include the claimed amount of carbon nanotubes having the claimed average diameter and specific surface area in the positive electrode mixture layer in the battery of the combination, because they could more significantly suppress loss of conductive path due to cracking of the layered lithium composite oxide accompanying charge/discharge. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727